--------------------------------------------------------------------------------

Exhibit 10.164


[***]    DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.
 
INTEL/MICRON CONFIDENTIAL




SUPPLY AGREEMENT
 


This SUPPLY AGREEMENT (the “Agreement”), is made and entered into as of this
27th day of February, 2007 (the “Effective Date”), by and between Intel
Technology Asia Pte Ltd, a Singapore private limited company (“Intel
Singapore”), and IM Flash Singapore, LLP, a Singapore limited liability
partnership (the “Joint Venture Company”).


RECITALS
 
A.  The Joint Venture Company is engaged in the manufacturing, assembly and
testing of NAND Flash Memory Products (as defined hereinafter) for Intel
Singapore.


B.  Intel Singapore and the Joint Venture Company (each, a “Party” and
collectively, the “Parties”) desire the Joint Venture Company to supply
Products, including Secondary Silicon, for Intel Singapore in accordance with
Intel Singapore’s Sharing Interest upon the terms and subject to the conditions
set forth in this Agreement.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows:
 
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS


1.1  Definitions. In addition to the terms defined elsewhere in this Agreement,
capitalized terms used in this Agreement shall have the respective meanings set
forth in Exhibit A.


1.2  Certain Interpretive Matters.


(a)  Unless the context requires otherwise, (1) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (2) each of the Schedules will
apply only to the corresponding Section or subsection of this Agreement, (3)
each accounting term not otherwise defined in this Agreement has the meaning
commonly applied to it in accordance with Modified GAAP, (4) words in the
singular include the plural and visa versa, (5) the term “including” means
“including

- 1 -

--------------------------------------------------------------------------------



without limitation,” and (6) the terms “herein,” “hereof,” “hereunder” and words
of similar import shall mean references to this Agreement as a whole and not to
any individual Section or portion hereof. All references to $ or dollar amounts
will be to lawful currency of the United States of America. All references to
“day” or “days” will mean calendar days and all references to “quarter(ly),”
“month(ly)” or “year(ly)” will mean Fiscal Quarter, Fiscal Month or Fiscal Year,
respectively.


(b)  No provision of this Agreement will be interpreted in favor of, or against,
any of the Parties by reason of the extent to which any such Party or its
counsel participated in the drafting thereof or by reason of the extent to which
any such provision is inconsistent with any prior draft of this Agreement or
such provision.
 
ARTICLE 2
OBLIGATIONS OF THE JOINT VENTURE COMPANY;
PROCESSES AND CONTROLS


2.1  General Obligations. The Joint Venture Company will (1) supply Product to
Intel Singapore in accordance with the purchasing process set forth in Article 4
hereof; (2) develop its Facilities and operations to meet Capacity according to
the Initial Business Plan, as may be amended thereafter, and the Operating Plan
and the obligations set forth herein, including Sections 2.2, 2.5 and 2.9; (3)
supply Products which meet the Specification(s), Price, Yield, Cycle-Time, and
Quality and Reliability as agreed by the Parties; and (4) operate its Facilities
so that Product output from any one Facility matches the other Facilities in
form, fit and function, in accordance with Section 2.14.


2.2  Products to Supply. The Joint Venture Company will manufacture, assemble
and test Products for Intel Singapore in accordance with the Operating Plan and
applicable Specifications, developed in response to Intel Singapore’s Demand
Forecast provided to the Joint Venture Company in accordance with Article 3
below.


2.3  Process and Design Information. Intel Singapore agrees to provide to the
Joint Venture Company: (i) such process technology or information as is required
to be disclosed under the Joint Development Program Agreement, and the
Technology License Agreement; and (ii) design information reasonably required to
manufacture NAND Flash Memory Wafers.


2.4 Control; Processes. The Joint Venture Company and Intel Singapore will
review the Joint Venture Company’s control and process mechanisms, including but
not limited to such mechanisms that are utilized to ensure that all parameters
of the Specification, including the Performance Criteria, are met or exceeded in
the Joint Venture Company’s manufacture of Products by either the Joint Venture
Company or its approved subcontractor for Intel Singapore. The Parties agree to
work together in good faith to define mutually agreeable control and process
mechanisms including the following: [***].


2.4  Equipment, Systems, Materials. Except as provided in other Joint Venture
Documents, the Joint Venture Company shall be responsible for procuring all
manufacturing equipment, tools, automated material handling systems therein and
materials, including Prime

- 2 -

--------------------------------------------------------------------------------



Wafers, which are reasonably required for the Joint Venture Company to achieve
the Operating Plan. The Joint Venture Company shall endeavor to manage the
entire supply chain, including equipment, materials, systems, maintenance,
subcontractors and vendors, to create efficiency and maximize the Performance
Criteria.


2.5  Production Masks. Unless otherwise agreed with Intel Singapore, the Joint
Venture Company or its subcontractors will be responsible to obtain, maintain,
repair and replace masks used in the production of Products. Such masks will
only be used in the production of Products for Intel Singapore. Production masks
will be repaired and replaced solely at mask operations which have been approved
by Intel Singapore, and which approval shall not be unreasonably withheld. The
Joint Venture Company or its subcontractors will retain possession, but not
ownership of any underlying copyrights, maskworks or other intellectual
property, of any physical production masks which the Joint Venture Company has
made under this Section 2.6.


2.6  Designation of WIP. At Intel Singapore’s option, the Joint Venture Company
will ensure that WIP at Facilities or its subcontractor’s facilities is
designated for Intel Singapore from Wafer Start. If Intel Singapore does not
elect to have WIP so designated, the Joint Venture Company will designate the
WIP for Intel Singapore after Probe Testing. Custom Product of Intel Singapore,
if any, must be designated as for Intel Singapore from Wafer Start at all the
Facilities or its subcontractor’s facilities.


2.7  Subcontractors. The Joint Venture Company may utilize subcontractors to
perform any portion of the manufacture, assembly and test process in making
Products for Intel Singapore, subject to all subcontractors being approved by
the Members, and which approval shall not be unreasonably withheld. The Joint
Venture Company will ensure that all contracts with subcontractors will provide
the Joint Venture Company with the same level of access and controls as set
forth in the Agreement, including Sections 2.4, 2.9, 2.10, 2.11 and 2.12 and
Article 5.


2.8  Staffing. The Joint Venture Company shall adequately staff its Facilities,
and ensure that its subcontractors adequately staff their facilities, to sustain
and manage production of Product for Intel Singapore, including the obligations
set forth in Section 2.1 and meeting scheduled commitments, including the
Operating Plan and the Performance Criteria.
 
2.9  Business Continuity Plan. The Joint Venture Company will develop a process
(the “Business Continuity Plan”) to recover the production process in the event
of a natural disaster or any other event that disrupts the production process or
the ability of the Joint Venture Company to meet its delivery commitments to
Intel Singapore or satisfy customer orders. If requested by Intel Singapore, the
Joint Venture Company will review its Business Continuity Plan with Intel
Singapore and make changes as agreed with Intel Singapore, subject to any
confidentiality requirements.
 
2.10  [***]. In addition to the quarterly review and monthly report requirements
set forth in Sections 3.2 and 3.3, the Joint Venture Company will promptly
notify Intel Singapore of [***].


2.11  Traceability and Data Retention. Intel Singapore and the Joint Venture
Company shall review the Joint Venture Company’s process traceability system
[***]. The Joint Venture

- 3 -

--------------------------------------------------------------------------------


 
Company agrees to maintain such data for a minimum of [***]. The Joint Venture
Company will endeavor to provide Intel Singapore [***].
 
2.12  Additional Customer Requirements. Intel Singapore will inform the Joint
Venture Company in writing of any auditable supplier requirements of any Intel
Singapore customer relating to any Facility at which Product is manufactured,
assembled or tested. The Parties will work together in good faith to resolve
such requests.


2.13  Transfer; Equivalency of Operations. Intel Singapore will cooperate in
good faith with the Joint Venture Company to transfer Intel Singapore’s
technology to the Joint Venture Company, if such technology transfer is required
under the Joint Venture Documents. The Joint Venture Company will establish
similar baseline Product performance standards, including form, fit and
function, at Facilities and subcontracted facilities. Such efforts will include
the provision of up to date equivalent materials (including correlation wafers),
data and information.


ARTICLE 3
PLANNING MEETINGS AND FORECASTS;
PERFORMANCE REVIEWS AND REPORTS


3.1    Planning and Forecasting

(a)  Intel Singapore will quarterly provide the Joint Venture Company, in a
timeframe to be mutually agreed by the Parties to meet customer expectations,
with a written demand forecast for [***] ([***]) quarters corresponding to the
Joint Venture Company’s Fiscal Quarters or as may be otherwise agreed between
the Parties. This demand will include desired finished product breakout by
design id, technology node, wafer as finished goods or package type (“Demand
Forecast”).


(b)  The Joint Venture Company shall furnish Intel Singapore with a written
response within [***] ([***]) Business Days indicating a response regarding
capacity and what portion of the demand that the Joint Venture Company can
commit to meet. This written response (the “Planning Forecast”) will include:


[***]


(c)  Based on the Planning Forecast, the Joint Venture Company shall develop a
[***] ([***]) Fiscal Quarter proposed Product loading plan for such period
(“Proposed Loading Plan”). The Joint Venture Company shall provide Intel
Singapore with the Proposed Loading Plan at least [***] ([***]) Business Days
prior to its review by the Manufacturing Committee.


(d)  The Joint Venture Company will submit the Proposed Loading Plan, Planning
Forecast and other requested information to the Manufacturing Committee for
endorsement. Once endorsed by the Manufacturing Committee, the Proposed Loading
Plan shall become part of the Operating Plan.
 
3.2     Performance Reviews and Reports. The Joint Venture Company shall meet
with

- 4 -

--------------------------------------------------------------------------------



Intel Singapore each quarter to discuss the Performance Criteria and the most
recent monthly report. The monthly report will be distributed to Intel Singapore
monthly, on a date to be agreed by the Parties, and will include the following
information:


(a) Describes [***];


(b) Describes [***];


(c) Describes [***].


(d) Identifies [***].


3.3  Monthly Review. In addition, the Parties shall hold a monthly meeting, on a
date to be agreed by the Parties, with the primary purpose of [***].


ARTICLE 4
PURCHASE AND SALE OF PRODUCTS
 
4.1  Product Quantity. Intel Singapore shall purchase from the Joint Venture
Company a percentage, equal to Intel Singapore’s Sharing Interest (as the same
may change from time to time), of all of the Joint Venture Company’s output of
Products that meet the Specifications. The Joint Venture Company shall produce
all Products in accordance with the Operating Plan developed in response to
Intel Singapore’s Demand Forecast under Article 3 above. If Intel Singapore
fails to purchase its full Sharing Interest of the Joint Venture Company’s
output, produced in accordance with the Operating Plan (“Under-loading”), then
the increased Prices associated with such Under-loading shall be isolated and
charged solely to Intel Singapore, which Intel Singapore shall remain solely
responsible for paying. Notwithstanding the foregoing, Intel Singapore may
elect, but is not obligated, to purchase Product in excess of its Sharing
Interest only by mutual agreement of the other Member.


4.2  Secondary Silicon. Any Secondary Silicon produced by the Joint Venture
Company or its subcontractors will be provided [***] by the Joint Venture
Company to the Members in a percentage equal to Intel Singapore’s Sharing
Interest (as the same may change from time to time). ALL SECONDARY SILICON
PROVIDED HEREUNDER IS PROVIDED ON AN “AS IS,” “WHERE IS” WITH ALL FAULTS AND
DEFECTS BASIS WITHOUT WARRANTY OF ANY KIND.


4.3  Placement of Purchase Orders. Prior to the commencement of every Fiscal
Quarter or another time period agreed by the Parties in conjunction with the
planning cycle specified in Article 3, the Joint Venture Company shall place a
non-cancelable blanket purchase order in writing (via e-mail or facsimile
transmission) for the quantity of Product to be supplied by the Joint Venture
Company in the following Fiscal Quarter as indicated in the Operating Plan (each
such order, a “Purchase Order”). Intel Singapore may issue change orders to such
Purchase Orders to reflect changes in the Operating Plan, provided that such
changes can be reasonably accommodated by the Joint Venture Company without
disrupting ongoing manufacturing operations. Intel Singapore may also elect to
place out-of-cycle purchase order of Product, including expedited Probed Wafers,
to the Joint Venture Company on an as-needed basis. The

- 5 -

--------------------------------------------------------------------------------



terms and conditions of this Agreement supersede the terms and conditions
contained in either Party’s sales or purchase documentation provided in
connection herewith unless expressly agreed otherwise in a writing signed by
each Party.


4.4  Shortfall. The Joint Venture Company shall immediately notify Intel
Singapore in writing of any inability to meet a Purchase Order commitment to
Intel Singapore.


4.5  Acceptance of Purchase Order. Each Purchase Order that corresponds to the
Operating Plan in the manner contemplated by Section 4.3 and is otherwise free
of errors shall be deemed accepted by the Joint Venture Company upon receipt and
shall be binding on the Parties to the extent not inconsistent with the
Operating Plan.


4.6  Content of Purchase Orders. Each Purchase Order shall specify the following
items:
 

(a)  
Purchase Order number;




(b)  
Description and part number of each Product;




(c)  
Forecasted quantity of each different Product and the Sharing Interest portion
thereof for the calendar month;




(d)  
Forecasted unit Price and total forecasted Price for each different Product, and
total forecasted Price for all Products ordered;




(e)  
Level of Probe Testing;




(f)  
Marking specification and packaging requirements;




(g)  
Requested delivery date;




(h)  
Place of delivery; and




(i)  
Other terms (if any).

 
4.7    Taxes.
 
(a)  General. All sales, use and other transfer taxes imposed directly on or
solely as a result of the supplying of Products and the payments therefore
provided herein shall be stated separately on the Joint Venture Company’s
invoice, collected from Intel Singapore and shall be remitted by the Joint
Venture Company to the appropriate tax authority (“Recoverable Taxes”), unless
Intel Singapore provides valid proof of tax exemption prior to the effective
date of the transfer of the Products or otherwise as permitted by law prior to
the time the Joint Venture Company is required to pay such taxes to the
appropriate tax authority. When property is delivered and/or services are
provided or the benefit of services occurs within jurisdictions in which
collection and remittance of taxes by Intel Singapore is required by law, the
Joint Venture Company shall have sole responsibility for payment of said taxes
to the appropriate tax authorities.

- 6 -

--------------------------------------------------------------------------------



In the event such taxes are Recoverable Taxes and the Joint Venture Company does
not collect tax from Intel Singapore or pay such taxes to the appropriate
governmental entity on a timely basis, and is subsequently audited by any tax
authority, liability of Intel Singapore will be limited to the tax assessment
for such Recoverable Taxes with no reimbursement for penalty or interest charges
or other amounts incurred in connection therewith. Notwithstanding anything
herein to the contrary, taxes other than Recoverable Taxes shall not be
reimbursed by Intel Singapore, and each Party is responsible for its own
respective income taxes (including franchise and other taxes based on net income
or a variation thereof), taxes based upon gross revenues or receipts, and taxes
with respect to general overhead, including but not limited to business and
occupation taxes, and such taxes shall not be Recoverable Taxes.
 
(b)  Withholding Taxes. In the event that Intel Singapore is prohibited by law
from making payments to the Joint Venture Company unless Intel Singapore deducts
or withholds taxes therefrom and remits such taxes to the local taxing
jurisdiction, then Intel Singapore shall duly withhold and remit such taxes and
shall pay to the Joint Venture Company the remaining net amount after the taxes
have been withheld. Such taxes shall not be Recoverable Taxes and Intel
Singapore shall not reimburse the Joint Venture Company for the amount of such
taxes withheld.


4.8  Invoicing; Payment. The Joint Venture Company shall invoice Intel Singapore
on a monthly basis for the Price of the Products provided and all overhead,
interest, general and administrative and other costs, including all start-up
costs for Facilities which shall be split between the Members based on Sharing
Interest. All amounts owed under this Agreement are stated, calculated and shall
be paid in United States Dollars. Except as otherwise specified in this
Agreement, Intel Singapore shall pay the Joint Venture Company for the amounts
due, owing, and duly invoiced under this Agreement within [***] ([***]) days
following delivery of an invoice therefor to such place as the Joint Venture
Company may reasonably direct therein.


4.9  Payment to Subcontractors. The Joint Venture Company shall be responsible
for and shall hold Intel Singapore harmless for any and all payments to its
vendors or subcontractors utilized in the performance of this Agreement.


4.10  Delivery, Title and Risk of Loss. The Joint Venture Company, in order to
ensure timely and complete shipment of Products to Intel Singapore, shall
arrange for and pay for all shipping charges, insurance, taxes, customs charges
and any fees and duties in connection with such shipment. The Joint Venture
Company shall hold title to and risk of loss of Products under this Agreement,
including WIP held by subcontractors, until tender to the carrier, at which time
title and risk of loss and damage to Products shall transfer to Intel Singapore.


4.11  Packaging. All shipment packaging of the Products shall be in conformance
with the Specifications, the Intel Singapore’s reasonable instructions, and
general industry standards, and shall be resistant to damage that may occur
during transportation. Marking on the packages shall be made by the Joint
Venture Company in accordance with Intel Singapore’s reasonable instructions.


4.12  Shipment. All Products shall be prepared for shipment in a manner that:
(i) follows good commercial practice; (ii) is acceptable to common carriers for
shipment at the lowest rate; and (iii) is adequate to ensure safe arrival. The
Joint Venture Company shall mark all containers

- 7 -

--------------------------------------------------------------------------------



with necessary lifting, handling, and shipping information, Purchase Order
number, date of shipment, and the names of Intel Singapore and the applicable
customer. If no instructions are given, the Joint Venture Company shall select
the most price effective carrier, given the time constraints known to the Joint
Venture Company. At Intel Singapore’s request, the Joint Venture will provide
drop-shipment of Products to Intel Singapore’s customers. Such shipment service
may be provided by a subcontractor to the Joint Venture Company provided that
title remains with the Joint Venture Company and then passes to Intel Singapore
upon tender to the carrier.


4.13  Customs Clearance. Upon Intel Singapore’s request, the Joint Venture
Company will promptly provide Intel Singapore with a statement of origin for all
Products and with applicable customs documentation for Products wholly or
partially manufactured outside of the country of import.
 
ARTICLE 5
VISITATIONS, AUDITS 
 
5.1  Visits. The Joint Venture Company will support Intel Singapore’s reasonable
requests for visits to Facilities and meetings for the purpose of reviewing
performance of production of Products including requests for further information
and assistance in troubleshooting performance issues. Such requests shall be
reasonably granted by the Joint Venture Company so long as such visits and
meetings do not unduly interfere with the Joint Venture Company’s operations and
business affairs.


5.2  Audit. Intel Singapore representatives and key customer representatives,
upon Intel Singapore’s request, shall be allowed to visit the Joint Venture
Company’s Facilities during normal working hours upon reasonable advanced
written notice to the Joint Venture Company for the purposes of monitoring
production processes and compliance with any requirements set forth in this
Agreement and the Specifications. Upon completion of the audit, the Joint
Venture Company and Intel Singapore will agree to an audit closure plan, to be
documented in the audit report issued by Intel Singapore.
 
5.3  Financial Audit. Intel Singapore reserves the right to have the Joint
Venture Company’s books and records related to the Pricing hereunder inspected
and audited not more than [***] during any Fiscal Year to ensure compliance with
Schedule 4.8 of this Agreement in regards to Pricing. Such audit will be
performed by an independent third party auditor acceptable to both Parties at
Intel Singapore’s expense. Intel Singapore shall provide [***] ([***]) days
advance written notice to the Joint Venture Company of its desire to initiate an
audit and the audit shall be scheduled so that it does not adversely impact or
interrupt the Joint Venture Company’s business operations. If the audit reveals
any material discrepancies, the Joint Venture Company or Intel Singapore shall
reimburse the other, as applicable, for any material discrepancies within [***]
([***]) days after completion of the audit. The results of such audit shall be
kept confidential by the auditor and only the discrepancies shall be reported to
the Parties, and be limited to discrepancies identified by the audit.
Notwithstanding the foregoing, any auditor reports shall not disclose any Joint
Venture Company pricing or terms of purchase for any purchases of materials or
equipment hereunder to Intel Singapore, absent written agreement from the
Members’ respective legal counsel. If any audit reveals a material discrepancy,
Intel Singapore may increase the frequency of such audits to [***] for the
subsequent [***] ([***]) month period.

- 8 -

--------------------------------------------------------------------------------



5.4  Subcontractor; Vendor Visits. The Joint Venture Company will use
commercially reasonable efforts to ensure that all contracts with vendors and
subcontractors will provide the Joint Venture Company and Intel Singapore with
the right to visit and audit rights similar to those set forth in this Article
5.
 
ARTICLE 6
WARRANTY; HAZARDOUS MATERIALS; DISCLAIMER 
 
6.1  Product Warranty. The Joint Venture Company makes the following warranties
regarding Products furnished hereunder, which warranties shall survive any
delivery, inspection, acceptance, payment or resale of the Products:


(a)  Products conform to all agreed Specifications;


(b)  Products are free from defects in materials or workmanship; and


(c)  The Joint Venture Company has the necessary right, title, and interest to
provide Products to the Joint Venture Company and the Products will be free of
liens and encumbrances, not including any implied warranty of non-infringement.


6.2  Warranty Claims. Within a period of time, not to exceed the lesser of the
actual warranty period applicable to the end customer for the NAND Flash Memory
Product at issue or eighteen (18) months from the date of the delivery of the
Products at issue to the Intel Singapore (“Warranty Claim Period”), Intel
Singapore shall notify the Joint Venture Company if it believes that any Product
does not meet the Product warranty set forth in Section 6.1. Intel Singapore
shall return such Products to the Joint Venture Company as directed by the Joint
Venture Company. If a Product is determined not to be in compliance with such
warranty, then Intel Singapore shall be entitled to return such Product and
cause the Joint Venture Company to replace at the Joint Venture Company’s
expense or, at Intel Singapore’s option, receive a credit or refund of any
monies paid to the Joint Venture Company in respect of such Product, save that
such credit or refund shall in no event exceed on a per-unit basis the final
price paid for the Product under this Agreement. The basis for such refund or
credit shall be the Price on a per-unit basis in the month in which the returned
Product was invoiced to the Intel Singapore. THE FOREGOING REMEDY IS INTEL
SINGAPORE’S SOLE AND EXCLUSIVE REMEDY FOR THE JOINT VENTURE COMPANY’S FAILURE TO
MEET ANY WARRANTY OF SECTION 6.1.
 
6.3  Inspections. Members may, upon reasonable advance written notice, request
samples of Products (including WIP) during production for purposes of
determining compliance with the requirements and Specification(s) hereunder,
provided that the provision of such samples shall not materially impact the
Joint Venture Company’s performance to the Operating Plan or its ability to meet
delivery requirements under any accepted Purchase Order. Any samples provided
hereunder shall be: (i) limited in quantity to the amount reasonably necessary
for the purposes hereunder; (ii) included in the pricing; and (iii) included in
any performance requirements, if any. The Joint Venture Company shall provide
reasonable assistance for the safety and convenience of Intel Singapore in
obtaining the samples in such manner as shall not unreasonably hinder or delay
the Joint Venture Company’s performance.

- 9 -

--------------------------------------------------------------------------------





6.4  Hazardous Materials.


(a)  If Products provided hereunder include Hazardous Materials as determined in
accordance with Applicable Law, the Joint Venture Company represents and
warrants that the Joint Venture Company and the Joint Venture Company’s
employees, agents, and subcontractors actually working with such materials in
providing the Products hereunder to Intel Singapore shall be trained in
accordance with Applicable Law regarding the nature of and hazards associated
with the handling, transportation, and use of such Hazardous Materials, as
applicable to the Joint Venture Company.


(b)  To the extent required by Applicable Law, the Joint Venture Company shall
provide Intel Singapore with Material Safety Data Sheets (MSDS) either prior to
or accompanying any delivery of Products to Intel Singapore.


6.5  Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE 6, THE
JOINT VENTURE COMPANY HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, NON-INFRINGEMENT OR OTHERWISE, WITH RESPECT TO THE PRODUCTS PROVIDED
UNDER THIS AGREEMENT. THE WARRANTIES WILL NOT APPLY TO: (i) ANY WARRANTY CLAIM
OR ISSUE, OR DEFECT TO THE EXTENT CAUSED BY TECHNICAL MATERIALS PROVIDED OR
SPECIFIED BY, THROUGH OR ON BEHALF OF THE MEMBERS OR COMMITTEES OF MEMBERS,
INCLUDING BUT NOT LIMITED TO PRODUCT DESIGNS, TECHNOLOGY AND TEST PROGRAMS; OR
(ii) THE WARRANTIES WILL NOT APPLY TO ANY OF THE PRODUCTS THAT HAVE BEEN
REPAIRED OR ALTERED, EXCEPT AS AUTHORIZED BY THE JOINT VENTURE COMPANY, OR WHICH
ARE SUBJECTED TO MISUSE, NEGLIGENCE, ACCIDENT OR ABUSE.
 
ARTICLE 7
CONFIDENTIALITY; OWNERSHIP


7.1  Protection and Use of Confidential Information. All information provided,
disclosed or obtained in the performance of any of the Parties’ activities under
this Agreement shall be subject to all applicable provisions of the
Confidentiality Agreement. Furthermore, the terms and conditions of this
Agreement shall be considered “Confidential Information” under the
Confidentiality Agreement for which each Party is considered a “Receiving Party”
under such agreement. To the extent there is a conflict between this Agreement
and the Confidentiality Agreement, the terms of this Agreement shall control.


7.2  Masks. Any masks produced pursuant to this Agreement will be based on
Product designs owned by Intel and shall be treated as Confidential Information
of Intel.


7.3  Intellectual Property Ownership. Ownership of any intellectual property
developed by the Joint Venture Company will be governed by the Omnibus IP
Agreement.

- 10 -

--------------------------------------------------------------------------------



ARTICLE 8
INDEMNIFICATION


8.1  Mutual General Indemnity. Subject to Article 9, each Party (“Indemnifying
Party”) shall indemnify, defend and hold harmless the other Party (“Indemnified
Party”) from and against any and all Indemnified Losses based on or attributable
to any Third Party Claim or threatened Third Party Claim arising under this
Agreement and as a result of the Indemnifying Party’s negligence, gross
negligence or willful misconduct of the Indemnifying Party or any of its
respective officers, directors, employees, agents or subcontractors.
Notwithstanding the foregoing, this Section 8.1 shall not apply to any claims or
losses based on or attributable to intellectual property infringement.
 
8.2  Indemnification Procedures.
 
(a)  Promptly after the receipt by any Indemnified Party of a notice of any
Third Party Claim that an Indemnified Party seeks to be indemnified under this
Agreement, such Indemnified Party shall give written notice of such Third Party
Claim to the Indemnifying Party, stating in reasonable detail the nature and
basis of each allegation made in the Third Party Claim and the amount of
potential Indemnified Losses with respect to each allegation, to the extent
known, along with copies of the relevant documents received by the Indemnified
Party evidencing the Third Party Claim and the basis for indemnification sought.
Failure of the Indemnified Party to give such notice shall not relieve the
Indemnifying Party from liability on account of this indemnification, except if
and only to the extent that the Indemnifying Party is actually prejudiced by
such failure or delay. Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, promptly after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim. The Indemnifying Party
shall have the right to assume the defense of the Indemnified Party with respect
to such Third Party Claim upon written notice to the Indemnified Party delivered
within thirty (30) days after receipt of the particular notice from the
Indemnified Party. So long as the Indemnifying Party has assumed the defense of
the Third Party Claim in accordance herewith and notified the Indemnified Party
in writing thereof, (i) the Indemnified Party may retain separate co-counsel at
its sole cost and expense and participate in the defense of the Third Party
Claim, it being understood that the Indemnifying Party shall pay all reasonable
costs and expenses of counsel for the Indemnified Party after such time as the
Indemnified Party has notified the Indemnifying Party of such Third Party Claim
and prior to such time as the Indemnifying Party has notified the Indemnified
Party that it has assumed the defense of such Third Party Claim, (ii) the
Indemnified Party shall not file any papers or, other than in connection with a
settlement of the Third Party Claim, consent to the entry of any judgment
without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld, conditioned or delayed) and (iii) the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim (other than a judgment or settlement that is
solely for money damages and is accompanied by a release of all indemnifiable
claims against the Indemnified Party) without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed).
Whether or not the Indemnifying Party shall have assumed the defense of the
Indemnified Party for a Third Party Claim, such Indemnifying Party shall not be
obligated to indemnify and hold harmless the Indemnified Party hereunder for any
consent to the entry of
 

- 11 -

--------------------------------------------------------------------------------



judgment or settlement entered into with respect to such Third Party Claim
without the Indemnifying Party’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed.
 
(b)  Equitable Remedies. In the case of any Third Party Claim where the
Indemnifying Party reasonably believes that it would be appropriate to settle
such Third Party Claim using equitable remedies (i.e., remedies involving the
future activity and conduct of the Joint Venture Company), the Indemnifying
Party and the Indemnified Party shall work together in good faith to agree to a
settlement; provided, however, that no Party shall be under any obligation to
agree to any such settlement.
 
(c)  Treatment of Indemnification Payments; Insurance Recoveries. Any indemnity
payment under this Agreement shall be decreased by any amounts actually
recovered by the Indemnified Party under third party insurance policies with
respect to such Indemnified Losses (net of any premiums paid by such Indemnified
Party under the relevant insurance policy), each Party agreeing (i) to use all
reasonable efforts to recover all available insurance proceeds and (ii) to the
extent that any indemnity payment under this Agreement has been paid by the
Indemnifying Party to the Indemnified Party prior to the recovery by the
Indemnified Party of such insurance proceeds, the amount of such insurance
proceeds actually recovered by the Indemnified Party shall be promptly paid to
the Indemnifying Party. 
 
(d)  Certain Additional Procedures. The Indemnified Party shall cooperate and
assist the Indemnifying Party in determining the validity of any Third Party
Claim for indemnity by the Indemnified Party and in otherwise resolving such
matters. The Indemnified Party shall cooperate in the defense by the
Indemnifying Party of each Third Party Claim (and the Indemnified Party and the
Indemnifying Party agree with respect to all such Third Party Claims that a
common interest privilege agreement exists between them), including: (i)
permitting the Indemnifying Party to discuss the Third Party Claim with such
officers, employees, consultants and representatives of the Indemnified Party as
the Indemnifying Party reasonably requests; (ii) providing to the Indemnifying
Party copies of documents and samples of products as the Indemnifying Party
reasonably requests in connection with defending such Third Party Claim; (iii)
preserving all properties, books, records, papers, documents, plans, drawings,
electronic mail and databases of the Joint Venture Company and relating to
matters pertinent to the conduct of the Joint Venture Company under the
Indemnified Party’s custody or control in accordance with such Party’s corporate
documents retention policies, or longer to the extent reasonably requested by
the Indemnifying Party; (iv) notifying the Indemnifying Party promptly of
receipt by the Indemnified Party of any subpoena or other third party request
for documents or interviews and testimony; (v) providing to the Indemnifying
Party copies of any documents produced by the Indemnified Party in response to
or compliance with any subpoena or other third party request for documents; and
(vi) except to the extent inconsistent with the Indemnified Party’s obligations
under applicable law and except to the extent that to do so would subject the
Indemnified Party or its employees, agents or representatives to criminal or
civil sanctions, unless ordered by a court to do otherwise, not producing
documents to a third party until the Indemnifying Party has been provided a
reasonable opportunity to review, copy and assert privileges covering such
documents.
 
ARTICLE 9
LIMITATION OF LIABILITY

- 12 -

--------------------------------------------------------------------------------





9.1  Damages Limitation. SUBJECT TO SECTION 9.4, IN NO EVENT SHALL EITHER PARTY
BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR OTHER
INDIRECT DAMAGES OR ANY PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER SUCH DAMAGES ARE BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF LIABILITY, AND EVEN IF
A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
9.2  THE PARTIES AGREE THAT TO THE EXTENT A CLAIM ARISES UNDER THIS AGREEMENT,
THE CLAIM SHALL BE BROUGHT UNDER THIS AGREEMENT.
 
9.3  Damages Cap. SUBJECT TO SECTION 9.4, IF EITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR ANY MATTER ARISING FROM THIS AGREEMENT, WHETHER BASED UPON AN
ACTION OR CLAIM IN CONTRACT, WARRANTY, EQUITY, NEGLIGENCE, INTENDED CONDUCT OR
OTHERWISE (INCLUDING ANY ACTION OR CLAIM ARISING FROM AN ACT OR OMISSION,
NEGLIGENT OR OTHERWISE, OF THE LIABLE PARTY), THE AMOUNT OF DAMAGES RECOVERABLE
AGAINST THE LIABLE PARTY WITH RESPECT TO ANY BREACH, PERFORMANCE,
NONPERFORMANCE, ACT OR OMISSION HEREUNDER WILL NOT EXCEED THE LESSER OF THE
ACTUAL DAMAGES ALLOWED HEREUNDER; OR (i) IN THE CASE OF THE JOINT VENTURE
COMPANY BRINGING A CLAIM FOR TEN MILLION DOLLARS ($10,000,000) PER CLAIM OR
SERIES OF RELATED CLAIMS ARISING FROM THE SAME CAUSE; OR (ii) IN THE CASE OF
PARENT BRINGING A CLAIM: (a) NON-CUSTOM PRODUCTS SOLD BY THE JOINT VENTURE
COMPANY TO BOTH MEMBERS, TEN MILLION DOLLARS ($10,000,000) PER CLAIM OR SERIES
OF RELATED CLAIMS ARISING FROM THE SAME CAUSE; OR (b) IN THE CASE OF CUSTOM
PRODUCTS, THE AMOUNT OF DAMAGES, IF ANY, ACTUALLY RECOVERED BY THE JOINT VENTURE
COMPANY FROM ANY THIRD PARTY RELATING TO THE PARENT’S CLAIM OR SERIES OF RELATED
CLAIMS ARISING FROM THE SAME CAUSE.


9.4  Exclusions and Mitigation. Section 9.1 and Section 9.3 will not apply to
either Party’s breach of Article 7. Section 9.3 will not apply to Intel
Singapore’s failure to meet either an Under-loading charge under Section 4.1 or
a payment obligation which is due and payable under this Agreement. Each Party
shall have a duty to use commercially reasonable efforts to mitigate damages for
which the other Party is responsible.


9.5  Losses. Except as provided under Section 8.1, the Joint Venture Company and
Intel Singapore each shall be responsible for Losses to their respective,
tangible, personal or real property (whether owned or leased), and each Party
agrees to look only to their own insurance arrangements with respect to such
damages. The Joint Venture Company and Intel Singapore waive all rights to
recover against each other, including each Party’s insurers’ subrogation rights,
if any, for any loss or damage to their respective tangible personal property or
real property (whether owned or leased) from any cause covered by insurance
maintained by each of them, including their respective deductibles or
self-insured retentions. Notwithstanding the foregoing, in the event of a loss
hereunder involving a property, transit or crime event or occurrence that: (i)
is

- 13 -

--------------------------------------------------------------------------------



insured under Intel Singapore’s insurance policies; (ii) a single insurance
deductible and/or limits applies; and (iii) the loss event or occurrence affects
the insured ownership or insured legal interests of both Parties, then the
Parties shall share the cost of the deductible and share the limits in
proportion to each Party’s insured ownership or legal interests in relative
proportion to the total insured ownership or legal interests of the Parties.
 
ARTICLE 10
TERM AND TERMINATION;
SUPPLY OBLIGATIONS FOLLOWING TRIGGERING EVENT


10.1  Term. The term of this Agreement commences on the Effective Date and
continues in effect until the first to occur of (a) the Liquidation Date or (b)
a Minority Closing, unless terminated sooner solely by mutual agreement (such
period of time, the “Term”).


10.2  Termination. This Agreement may not be terminated for any reason,
including breach by a Party, before termination pursuant to Section 10.1.


10.3  Masks. On the Liquidation Date, the Joint Venture Company shall
immediately transfer possession of production masks possessed by it at each
Facility to the Member that then owns that Facility as of the Liquidation Date.


10.4  Survival. Termination of this Agreement shall not affect any of the
Parties’ respective rights accrued or obligations owed before termination,
including any rights or obligations of the Parties in respect of any accepted
Purchase Orders existing at the time of termination. In addition, the following
shall survive termination of this Agreement for any reason: Sections 2.12, 6.2
and 6.5, and Articles 4, 7, 8, 9, 10 and 11.


10.5  Supply Obligations Following Triggering Event. Upon the occurrence of a
Triggering Event any supply obligations of the Parties will be as set forth in
Article 13 of the IMFS Agreement.


ARTICLE 11
MISCELLANEOUS


11.1  Force Majeure Events. The Parties shall be excused from any failure to
perform any obligation hereunder to the extent such failure is caused by a Force
Majeure Event. A Force Majeure Event shall operate to excuse a failure to
perform an obligation hereunder only for the period of time during which the
Force Majeure Event renders performance impossible or infeasible and only if the
Party asserting Force Majeure as an excuse for its failure to perform has
provided written notice to the other Party specifying the obligation to be
excused and describing the events or conditions constituting the Force Majeure
Event. As used herein, “Force Majeure Event” means the occurrence of an event or
circumstance beyond the reasonable control of the party failing to perform,
including, without limitation: (a) explosions, fires, flood, earthquakes,
catastrophic weather conditions, or other elements of nature or acts of God; (b)
acts of war (declared or undeclared), acts of terrorism, insurrection, riots,
civil disorders, rebellion or sabotage; (c) acts of federal, state, local or
foreign governmental authorities or courts; (d) labor

- 14 -

--------------------------------------------------------------------------------



disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party’s nonperformance hereunder.


11.2  Specific Performance. The Parties agree that irreparable damage will
result if this Agreement is not performed in accordance with its terms, and the
Parties agree that any damages available at law for a breach of this Agreement
would not be an adequate remedy. Therefore, the provisions hereof and the
obligations of the Parties hereunder shall be enforceable in a court of equity,
or other tribunal with jurisdiction, by a decree of specific performance, and
appropriate preliminary or permanent injunctive relief may be applied for and
granted in connection therewith. Such remedies and all other remedies provided
for in this Agreement shall, however, be cumulative and not exclusive and shall
be in addition to any other remedies that a Party may have under this Agreement.


11.3  Assignment. This Agreement shall be binding upon and inure to the benefit
of the permitted successors and assigns of each Party hereto. Neither this
Agreement nor any right or obligation hereunder may be assigned or delegated by
either Party in whole or in part to any other Person, other than a Wholly-Owned
Subsidiary of such Party, without the prior written consent of the non-assigning
Party. Any purported assignment in violation of the provisions of this Section
11.3 shall be null and void and have no effect.


11.4  Compliance with Laws and Regulations. Each of the Parties shall comply
with, and shall use reasonable efforts to require that its respective
subcontractors comply with, Applicable Laws relating to this Agreement and the
performance of a Party’s rights hereunder.


11.5  Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given upon (a) a transmitter’s confirmation of a receipt of
a facsimile transmission, (b) confirmed delivery by a standard overnight carrier
or when delivered by hand, (c) the expiration of five (5) Business Days after
the day when mailed in the United States by certified or registered mail,
postage prepaid, or (d) delivery in Person, addressed at the following addresses
(or at such other address for a party as shall be specified by like notice):


In the case of the IM Flash Singapore, LLP:


IM Flash Singapore, LLP
c/o Allen & Gledhill
One Marina Boulevard #28-00
Singapore 018989
Attention: Lee Kim Shin / Oh Hsiu Hau
Facsimile Number: +65 6327 3800
 
With a mandatory copy to:
 
Micron Technology, Inc.
8000 S. Federal Way
Boise, Idaho 83716

 
- 15 -

--------------------------------------------------------------------------------


Attention: General Counsel
Facsimile Number: (208) 368-4540
 
In the case of Intel Singapore:
 
Intel Technology Asia Pte Ltd
#06-01/02 StarHub Centre
Singapore 229469
Attention: Intel Legal Department
Facsimile: +65 62131018
 
With a mandatory copy to:
 
Intel Corporation
2200 Mission College Blvd.
Mail-Stop SC4-203
Santa Clara, CA 95054
Attention: General Counsel
Facsimile Number: (408) 653-8050
 
and
 
Intel Corporation
2200 Mission College Blvd.
Mail-Stop SC4-203
Santa Clara, CA 95054
Attention: Treasurer
Facsimile Number: (408) 765-4793



Either Party may change its address for notices upon giving ten (10) days’
written notice of such change to the other Party in the manner provided above.


11.6  Waiver. The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.


11.7  Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good

- 16 -

--------------------------------------------------------------------------------



faith appropriate modifications to this Agreement to reflect those changes that
are required by Applicable Law.


11.8  Third Party Rights. Nothing in this Agreement, whether express or implied,
is intended or shall be construed to confer, directly or indirectly, upon or
give to any Person, other than the Parties hereto, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenant, condition
or other provision contained herein.


11.9  Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the Parties to this
Agreement.


11.10  Entire Agreement. This Agreement and the applicable provisions of the
Confidentiality Agreement, which are incorporated herein and made a part hereof,
together with the Exhibits and Schedules hereto and the agreements and
instruments expressly provided for herein, constitute the entire agreement of
the Parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral and written, between the Parties
hereto with respect to the subject matter hereof.


11.11  Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the Republic of Singapore, without
giving effect to the principles of conflict of laws thereof.


11.12  Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court located in Delaware
and each of the Parties to this Agreement hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.


11.13  Headings. The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.


11.14  Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


11.15  Insurance. Without limiting or qualifying the Joint Venture Company’s
liabilities, obligations, or indemnities otherwise assumed by the Joint Venture
Company pursuant to this Agreement, the Joint Venture Company shall maintain, at
no charge to Intel Singapore, with companies acceptable to Intel Singapore:



(a)  
  Commercial General Liability with limits of liability not less than $[***] 


- 17 -

--------------------------------------------------------------------------------



per occurrence and including liability coverage for bodily injury or property
damage (1) assumed in a contract or agreement pertaining to The Joint Venture
Company’s business and (2) arising out of The Joint Venture Company’s products,
Services, or work. The Joint Venture Company’s insurance shall be primary with
respect to liabilities assumed by The Joint Venture Company in this Agreement to
the extent such liabilities are the subject of the Joint Venture Company’s
insurance, and any applicable insurance maintained by Intel Singapore shall be
excess and non-contributing. The above coverage shall name Intel Singapore as
additional insured as respects The Joint Venture Company’s work or services
provided to or on behalf of Intel Singapore.


(b)  Automobile Liability Insurance with limits of liability not less than
$[***] per accident for bodily injury or property damage.


(c)  Statutory Workers’ Compensation coverage, including a Broad Form All States
Endorsement in the amount required by law, and Employers’ Liability Insurance in
the amount of $[***] per occurrence. Such insurance shall include mutual
insurer’s waiver of subrogation.


[Signature page follows]



- 18 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.


INTEL TECHNOLOGY ASIA PTE LTD
 
IM FLASH SINGAPORE, LLP
By:___/s/ Ravi Jacob_________________
 
By:___/s/ Jen Kwong Hwa             
Name:___ Ravi Jacob                 
 
Name:___Jen Kwong Hwa              
Title:___Treasurer                   
Title:___Interim Authorized Signatory    





THIS IS THE SIGNATURE PAGE FOR THE SUPPLY AGREEMENT ENTERED INTO BY AND BETWEEN
INTEL TECHNOLOGY ASIA PTE LTD AND IM FLASH SINGAPORE, LLP





--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS


“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly, including through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.


“Agreement” shall have the meaning set forth in the preamble to this Agreement.


“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.


“Approved Business Plan” shall have the meaning set forth in the IMFS Agreement.


“Assembly Outs” shall mean a Product for which the Assembly Services have been
completed and meets all of the Assembly Specification applicable at such time
and is not Secondary Silicon or Rejects.


“Business Continuity Plan” shall have the meaning set forth in Section 2.10
hereof.


“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the Republic of Singapore are authorized or
required by Applicable Law to be closed.


“Capacity” means the rate of output (defined in terms of units per time period),
at a particular point in time, at which a particular Facility or set of
Facilities of the Joint Venture Company (or of a third party on the Joint
Venture Company’s behalf) is capable of producing such units.


“Confidential Information” shall have the meaning set forth in Section 7.1
hereof.


“Confidentiality Agreement” means that Amended and Restated Mutual
Confidentiality Agreement by and among the Joint Venture Company, Intel, Micron,
Intel Singapore, Micron Singapore and IMFT dated as of the Effective Date.


“Custom Products” shall have the meaning set forth in the Product Designs
Committee Agreement.


“Cycle-Time” means the time required to process a unit through a portion of the
manufacturing process (e.g., fab, assembly, or final test) or through the
manufacturing process as a whole.


“Demand Forecast” shall have the meaning set forth in Section 3.1(a) hereof.


“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.


--------------------------------------------------------------------------------





“Excursion” means an occurrence, either during production or after customer
delivery that is outside normal historical behavior as established by both
Parties in writing in the applicable Specifications which may impact
performance, Quality and Reliability, or customer delivery commitments for
Probed Wafers, NAND Flash Memory Product or Known Good Die.


“Facilities” shall mean all of the Joint Venture Company’s facilities at which
it may perform manufacturing, assembly or test services, including
subcontractors.


“Fiscal Quarter” means any of the four financial accounting quarters within the
Joint Venture Company’s Fiscal Year.
 
 
“Fiscal Month” means any of the twelve financial accounting months within the
Joint Venture Company’s Fiscal Year.
 
 
“Fiscal Year” means the fiscal year of the Joint Venture Company for financial
accounting purposes.
 
“Flash Memory Integrated Circuit” shall have the meaning set forth in the IMFS
Agreement.


“Force Majeure Event” shall have the meaning set forth in Section 11.1.


“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, department, subdivision or
instrumentality thereof, or any arbitrator or arbitration panel.


“Hazardous Materials” means dangerous goods, chemicals, contaminants,
substances, pollutants or any other materials that are defined as hazardous by
relevant local, state, national, or international law, regulations and
standards.
 
“IMFS Agreement” means the Limited Liability Partnership Agreement of the Joint
Venture Company by and between Intel Singapore and Micron Singapore dated as of
the Effective Date.
 
“IMFT” means IM Flash Technologies, LLC, a Delaware limited liability company.
 
“Indemnified Party” shall mean any of the following to the extent entitled to
seek indemnification under this Agreement: Intel Singapore, the Joint Venture
Company, and their respective Affiliates, officers, directors, employees,
agents, assigns and successors.
 
“Indemnified Losses” shall mean all direct, out-of-pocket liabilities, damages,
losses, costs and expenses of any nature incurred by an Indemnified Party,
including reasonable attorneys’ fees and consultants’ fees, and all damages,
fines, penalties and judgments awarded or

Exhibit A - 2

--------------------------------------------------------------------------------


entered against an Indemnified Party, but specifically excluding any special,
consequential or other types of indirect damages.
 
“Indemnifying Party” shall mean the Party owing a duty of indemnification to
another Party with respect to a particular Third Party Claim.
 
“Initial Business Plan” shall have the meaning set forth in the IMFS Agreement.


“Intel” means Intel Corporation, a Delaware corporation.


“Intel Singapore” means Intel Technology Asia Pte Ltd, a Singapore private
limited company.


“Joint Development Program Agreement” shall mean the Joint Development Program
Agreement by and between Micron and Intel dated January 6, 2006.


“Joint Venture Company” shall have the meaning set forth in the preamble to this
Agreement.


“Joint Venture Documents” shall have the meaning set forth in the IMFS
Agreement.


“Known Good Die” means a raw wafer that has been processed to the point of
containing functional and/or operational NAND Flash Memory Integrated Circuits
that has undergone Probe Testing (a.k.a. “Sort” procedure), meeting predefined
performance and quality criteria and singulated to individual semiconductor die.
Die will have been fully tested but will not been assembled into final packaging
or undergone final product testing.
“Liquidation Date” shall have the meaning set forth in the IMFS Agreement.
 
“Losses” shall mean, collectively, any and all insurable liabilities, damages,
losses, costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses).


“Manufacturing Committee” shall have the meaning set forth in the Omnibus
Agreement.


“Members” means Micron Singapore and Intel Singapore.


“Micron” shall mean Micron Technology, Inc., a Delaware Company.


“Micron Singapore” shall mean Micron Semiconductor Asia Pte. Ltd., a Singapore
private limited company.


“Minority Closing” shall have the meaning set forth in the IMFS Agreement.


“Modified GAAP” shall have the meaning set forth in the IMFS Agreement.


“NAND Flash Memory Integrated Circuit” means a Flash Memory Integrated Circuit,

Exhibit A - 3

--------------------------------------------------------------------------------



in the memory cells included in the Flash Memory Integrated Circuit are arranged
in groups of serially connected memory cells (each such group of serially
connected memory cells called a “string”) in which the drain of each memory cell
of a string (other than the first memory cell in the string) is connected in
series to the source of another memory cell in such string, the gate of each
memory cell in such string is directly accessible, and the drain of the
uppermost bit of such string is coupled to the bitline of the memory array.


“NAND Flash Memory Product” shall have the meaning set forth in the IMFS
Agreement.
 
“NAND Flash Memory Wafer” means a raw wafer that has been processed to the point
of containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing, but before singulation
of said die into individual semiconductor die.


“Omnibus Agreement” shall mean the Omnibus Agreement by and between Intel and
Micron dated as of the Effective Date.


“Omnibus IP Agreement” shall mean the Omnibus IP Agreement by and among Micron,
Micron Singapore, Intel, Intel Singapore, the Joint Venture Company and IMFT
dated as of the Effective Date.
 
“Operating Plan” means the Manufacturing Plan, Assembly Plan and Testing Plan
developed pursuant to the Definitions in the IMFS Agreement.


“Optional Purchase Agreement” shall mean the Optional Purchase Agreement by and
between Micron and Intel dated January 6, 2006, as amended.


“Party” and “Parties” shall have the meaning set forth in the Recitals to this
Agreement.


“Performance Criteria” means [***].


“Person” shall have the meaning set forth in the IMFS Agreement.
 
“Planning Forecast” shall have the meaning set forth in Section 3.1(b) hereof.


“Price” or “Pricing” means the calculation set forth on Schedule 4.8 hereof.


“Prime Wafer” means the raw silicon wafers required, on a product-by-product
basis, for the manufacturer.


“Probe Testing” means testing, using a wafer test program as set forth in the
applicable Specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired NAND Flash Memory
Integrated Circuits in the die on such wafer, the purpose of which test is to
determine how many and which of the die meet the applicable criteria for such
die set forth in the Specifications.

Exhibit A - 4

--------------------------------------------------------------------------------



“Probed Wafer” means a Prime Wafer that has been processed to the point of
containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing, but before singulation
of said die into individual semiconductor dice.


“Products” means a Probed Wafer, Known Good Die, or NAND Flash Memory Product,
or such other products that are manufactured by the Joint Venture Company under
Section 2.2 hereof.
 
“Proposed Loading Plan” shall have the meaning set forth in Section 3.1(c)
hereof.


“Purchase Order” shall have the meaning set forth in Section 4.3 hereof.
 
“Quality and Reliability” or “Q&R” means building and sustaining relationships
which assess, anticipate, and fulfill the quality and reliability standards as
set forth in the Specification or Operating Plan for Products.
 
“Receiving Party” shall have the meaning set forth in Section 7.1 hereof.
 
“Recoverable Taxes” shall have the meaning set forth in Section 4.7 hereof.


“Secondary Silicon” shall mean: i) a Prime Wafer that has been processed to the
point of containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing would otherwise
constitute a Probed Wafer but for failure to achieve qualification; or (ii)
singulated and/or packaged die that would otherwise constitute Assembly Outs or
Test Outs but for failure to achieve qualification; and otherwise conform to the
applicable Secondary Silicon Specification.


  “Semiconductor Manufacturing Technology” shall have the meaning set forth in
the Omnibus IP Agreement.


“Sharing Interest” shall have the meaning set forth in the IMFS Agreement.
 
“Specifications” means those specifications used to describe, characterize, and
define the quality and performance of NAND Flash Memory Products and Known Good
Die, including any interim performance specifications at Probe Testing or other
testing, as such specifications may be determined from time to time by the Joint
Venture Company.
 
“Subsidiary” shall have the meaning set forth in the IMFS Agreement.


“Technology License Agreement” shall mean the Technology License Agreement by
and among Micron, Intel and IMFT dated January 6, 2006, as amended.
 
“Term” shall have the meaning set forth in Section 10.1 hereof.

Exhibit A - 5

--------------------------------------------------------------------------------



 
“Test Outs” shall mean a Product Candidate for which Testing Services have been
completed and meets all of the Testing Specification applicable at such time and
is not Secondary Silicon or Rejects.
 
“Third Party Claim” shall mean any claim, demand, action, suit or proceeding,
and any actual or threatened lawsuit, complaint, cross-complaint or
counter-complaint, arbitration or other legal or arbitral proceeding of any
nature, brought in any court, tribunal or judicial forum anywhere in the world,
regardless of the manner in which such proceeding is captioned or styled, by any
Person other than Intel Singapore, the Joint Venture Company and Affiliates of
the foregoing, against an Indemnified Party, in each case alleging entitlement
to any Indemnified Losses pursuant to any indemnification obligation under this
Agreement.
 


“Triggering Event” shall have the meaning set forth in the IMFS Agreement.
 
“Under-loading” shall have the meaning set forth in Section 4.1.
 
“Wafer Start” shall mean the initiation of manufacturing services with respect
to a Prime Wafer. 


“Warranty Claim Period” shall have the meaning set forth in Section 6.2 hereof.
 
“Wholly-Owned Subsidiary” shall have the meaning set forth in the IMFS
Agreement.


“WIP” means work in process. This includes all wafers and Product in wafer
fabrication, sort, assembly, and/or final test, including prime and secondary
wafers, and all completed Product units not yet delivered to Intel Singapore.
 
“Yield” means anticipated output of Product from WIP at a particular point in
time, including line yield, die yield, assembly yield and final testing yield.




Exhibit A - 6

--------------------------------------------------------------------------------




SCHEDULE 4.8
PRICE


.


 

--------------------------------------------------------------------------------


